Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.


Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 10/12/21. Claims 5-7 have been cancelled. Claims 2-4, 8-10, 13-16, 19 and 20 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the two separate patterns are different sections of the same traces as the first pattern or if the patterns are different traces or different shapes of the same traces. It is presumed that the different patterns are just different sections or different interconnections of the traces.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the relation between the patterns and the paths is. It is unclear if they are all part of a connected single mesh or separate meshes. Similarly, is unclear if the paths are all part of the mesh how they are not electrically connected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. US 2013/0041235.
Regarding claims 1, Rogers discloses a skin-mountable electronic device comprising: at least a first electrode having a flexible elastomer structure ([¶14]) comprising a deformable open grid pattern of individual traces that are each patterned to define repetitive oscillations, the individual traces being arranged in transverse sets and connected together at connections located at midpoints between adjacent peaks of the repetitive oscillations of the individual traces ([FIG 27a]), each of the individual traces and the connections therebetween being formed by an elastomeric layer ([¶53])  an electrically-conductive layer that is formed by a mesh of nanowires and overlies and directly contacts an underlying portion of the elastomeric layer ([¶53,55,57] the substrate is an elastomer and there can also be an elastomeric barrier layer), wherein the elastomeric layer and electrically-conductive layer are patterned and etched together to form the individual traces and connections therebetween  ([¶26,53,56] it is noted that this limitation is a product by process limitation and Rogers discloses the correct structure so it meets the claim limitation), and
 	electrical connectors for supplying electrical power to the first electrode ([¶15] solar cells or power receiving coils).
Regarding claim 3, Rogers discloses the electrical connectors supplies electrical power to the first electrode to detect a change in electrical resistance of the first electrode ([¶665,666]).  
Regarding claim 4, Rogers discloses the each of the individual traces and the connections therebetween consist of the elastomeric layer and the electrically conductive layer ([¶53]).  
Regarding claim 6, Rogers discloses the individual interconnected traces of the pattern comprise first and second sets of filamentary traces that are connected to each other and oriented transverse to each other ([¶104][FIG. 52a, 77c]).- 27 - B7-5097  
Regarding claim 7, Rogers discloses the first and second sets of filamentary serpentine traces are connected to each other at midpoints between adjacent peaks of repetitive oscillations of the individual interconnected traces ([FIG. 77c]).  
Regarding claim 8, Rogers discloses the skin-mountable electronic device further comprises at least second and third electrodes in addition to an separate from the first electrode ([FIG. 93] the electrodes are all at different intersections of different traces).  
Regarding claim 9, Rogers discloses the first electrode defines a reference contact, the second electrode defines a ground contact, and the third electrode defines a measurement contact ([¶614]).  
Regarding claim 10, Rogers discloses the first electrode is adapted to contact, confirm and adhere to the skin of a human body and operating as a sensor that monitors at least one of temperature, pressure, oxygen concentration of blood, or electrophysiological activities of the human body ([¶159]).  
Regarding claim 11, Rogers discloses the skin-mountable electronic device is an electrophysiological monitor for electrocardiograms (ECG) or electromyograms (EMG) ([¶159]).  
Regarding claim 12, Rogers discloses the skin-mountable electronic device is an electrophysiological monitor for measuring muscle activity in a human body ([¶159]).  
Regarding claim 14, Rogers discloses the first electrode is adapted to contact, conform and adhere the skin of a human body and operate as a thermotherapy patch that delivers heat to the human body ([¶237]).  
Regarding claim 15, Rogers discloses the first electrode is a component of a system that further comprises a wireless transmitting unit connected to the individual functional electrode of the skin-mountable electronic device ([¶332]).  
Regarding claim 16, Rogers discloses the method comprising: applying the first electrode to a surface of the skin of a human body so that the flexible structure is in direct physical contact with the skin; and then performing one of the following with the skin-mountable electronic device: monitoring a physiological parameter of the human body with the skin-mountable electronic device; or providing therapeutic heat or a therapeutic drug to the human body with the skin- mountable electronic device ([¶159]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. US 2013/0041235 in view of Jang et al. “Rugged and breathable forms of stretchable electronics with adherent composite substrates for transcutaneous monitoring”
Regarding claim 2, Rogers does not specifically disclose the power supply supplies electrical power to the individual functional electrode to induce Joule heating of the individual functional electrode. Jang teaches a similar stretchable mesh which induces Joule heating ([pg.7]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Rogers with the Joule heating of Jang in order to determine the thermal conductivity of the skin ([pg.7]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. US 2013/0041235 in view of Zhang et al. US 2002/0114827.
Regarding claim 13, Rogers discloses the skin-mountable electronic device is contacting the skin of a human body and operating as an actuator ([¶236,612,665]).-28- Rogers does not specifically disclose delivering a drug. Zhang teaches a patch system similar to Rogers that teaches drug delivery ([¶34,136]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device or Rogers with the teachings of Zhang in order to regulate drug release ([¶34]).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. US 2013/0041235 in view of Conor US 2015/0309535.
Regarding claims 18, Rogers discloses a skin-mountable electronic device comprising: at least a first electrode having a flexible elastomer structure ([¶14]) comprising a deformable open grid pattern of individual traces that are each patterned to define repetitive oscillations, the individual traces being arranged in transverse sets and connected together at connections located at midpoints between adjacent peaks of the repetitive oscillations of the individual traces, each of the individual traces and the connections therebetween being formed by an elastomeric layer ([¶53])  an electrically-conductive layer that is formed by a mesh of nanowires and overlies and directly contacts an underlying portion of the elastomeric layer ([¶55] the substrate is an elastomer and there can also be an elastomeric barrier layer), wherein the elastomeric layer and electrically-conductive layer are patterned and etched together to form the individual traces and connections therebetween  ([¶26,53,56] it is noted that this limitation is a product by process limitation and Rogers discloses the correct structure so it meets the claim limitation), and
functional electrodes located within the pattern, the functional electrodes comprising at least a first functional electrode and a second functional electrode that are not electrically connected to each other ([FIG52a,93] the electrodes are connected through different traces that are not connected but the electrodes are in series and parallel with the traces); and 
an electrical connector for electrically connecting an electronic unit to the functional electrodes, the electrical connector being electrically connected to at least the first and second functional electrodes through, respectively, the first and second conductive paths ([¶338, 389, 414]).  
Rogers does not specifically disclose the deformable open grid pattern is a honeycomb pattern.- 30 -  Conor teaches a similar physiological monitoring device with a mesh that teaches using a honeycomb pattern and insert elements in the empty space of the honeycombs ([¶536]) for the purpose of improving flexibility. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Rogers reference to include a honeycomb pattern, as taught and suggested by Conor, for the purpose of improving flexibility.
Regarding claim 19 and 20, Rogers does not specifically disclose the functional electrodes are located within openings within the honeycomb pattern or that the honeycomb pattern contains a region that is free of the individual traces for receiving a sensor.- 30 -  Conor teaches a similar physiological monitoring device with a mesh that teaches using a honeycomb pattern and insert elements in the empty space of the honeycombs ([¶536]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Rogers reference to include a honeycomb pattern, as taught and suggested by Conor, for the purpose of improving flexibility.

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Rogers does not disclose flexible or stretchable electrodes, Examiner respectfully disagrees. Rogers points out that the electronic circuit of the device is also flexible including the electrode elements ([¶15,53]). Specifically the process by which the product is made is not relevant as Roger discloses the same device structure as the current claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792